ON APPELLANT’S application for leave to file SECOND MOTION FOR REHEARING.
CHRISTIAN, Judge.
The motion but reiterates a contention made in appellant’s motion for rehearing. Such contention was squarely met in the opinion on motion for rehearing, and we are of opinion that the conclusion there stated is correct.
The application for leave to file second motion for rehearing is denied.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
ORDER.
HAWKINS, Presiding Judge of Court of Criminal Appeals of Texas.
The judgment of conviction was affirmed on February 28, 1940. Motion for rehearing was overruled on November 13 ,1940. Appellant made application to the Supreme Court of the United States for writ of certiorari to review the action of this court. The writ was granted and on May 5, 1941, the Supreme Court of the United States reversed the judgment of this court and remanded said cause for further proceedings not inconsistent with the order of said Supreme Court of the United States.
Therefore, in compliance with said order this cause is remanded to the trial court for further proceeding therein as may be consistent with the order and opinion of the Supreme Court of the United States.
Accompanying this order, and made a part thereof, is a certified copy of the mandate from the Supreme Court of the United States now on file as a part of the record in this cause.
This, the 18th day of June, 1941.